NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
RICHARD L. SHAFFER,
Clozimant-AppeHant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Respon,den,t-Appellee.
2012-7052
Appea1 from the United States Court of Appea1s for
Veterans Clain1s in 10-0758, Judge Robert N. Davis.
ON MOTION
ORDER
Eric K. Shinseki, Secretary of Veterans Affairs moves
without opposition for a 21-day extension of time, until
March 21, 2012, to file his response brief.
Upon consideration thereof
IT ls ORDERED THAT:

SHAFFER V. DVA
The motion is granted
HAR 3 9 2012
cc: Richard L. Shaff'er
S
J. Hunter Bennett, Esq.
2
FOR THE COURT
lsi J an Horbaly
Date Jan Horba1y
C1erk
FlLED --
U.S. CUURT 0F APPEALS FOH
THE FE!'!ERAL C|RCU|T
MAR 30 2012
JAN HORBAL\'
CLEFIK